Citation Nr: 0304788	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether there was clear and unmistakable error in a May 1960 
rating decision which failed to award compensation, to 
include special monthly compensation at the "k" rate, for 
the loss of use of a left testicle, for disability resulting 
from in-service varicocelectomies.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim of clear and 
unmistakable error in a May 1960 decision by the 
Philadelphia, Pennsylvania RO.  


FINDINGS OF FACT

1.	In a rating decision, dated May 1960, the RO granted 
veteran's claim for service connection for scars from 
varicocelectomy and herniotomy, at a noncompensable 
evaluation.  He was notified of that decision.  The 
veteran did not initiate an appeal of this rating 
determination, and the decision became final.

2.	The unappealed rating decision of May 1960 was reasonably 
supported by the evidence then of record, and was 
consistent with VA law and regulations then in effect.

3.	The claimant's dispute is a disagreement as to how the 
facts were weighed or evaluated and as such has not 
demonstrated that the law and evidence known at that time 
compelled a different conclusion.

4.	He had not filed a claim for special monthly compensation 
for loss of use of a creative organ at the time of the May 
1960 rating action.




CONCLUSION OF LAW

The unappealed rating decision of May 1960 did not contain 
clear and unmistakable error in failing to assign special 
monthly compensation based on the loss of use of a creative 
organ.  38 U.S.C.A. § 5109A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.105, 3.303 (1985) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for Veterans Claims has held that the VCAA, with its 
expanded duties, is not applicable to a motion by a moving 
party for revision or reversal of a Board's decision on the 
basis of clear and unmistakable error (CUE).  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  Although this 
holding pertains to an allegation of CUE against a decision 
by the Board of Veterans' Appeals, the Board determines that 
this judicial construction is equally applicable when the 
issue involves an allegation of CUE against an otherwise 
final decision by the Regional Office.  Id.  Thus, the VCAA 
is not applicable in this case to the claimant's claim.

The claimant contends that the May 1960 RO decision which 
granted service connection for scars of a varicocelectomy and 
herniotomy on the left side, but only at a noncompensable 
evaluation, was clearly and unmistakably erroneous in not 
granting special monthly compensation based on loss of use of 
a creative organ.  The claimant specifically contends that 
the evidence in the claims file at the time of that decision 
could only lead to the conclusion that the veteran should 
have been granted special monthly compensation for loss of 
use of a creative organ, as well as an increased rating for 
the atrophy of a testicle.  

At this point, the Board notes that the original rating 
decision, dated possibly May 25 or 26, 1960, which is the 
basis of this claim, is no longer associated with the claims 
file.  It is noted that earlier documents from the RO have 
made reference to the rating, and that the veteran has twice 
been provided with copies of his claims folder.  Attempts to 
obtain a copy of this rating have been unsuccessful.  Most 
recently, the Board sent a letter to the veteran to ascertain 
if he had a copy in the materials that had been provided.  He 
did not respond to that letter.  In any event, the claims 
file does contain a copy of a letter sent to the veteran, and 
dated June 1960, in which the veteran was informed that 
service connection at a noncompensable level was established 
for scars of a varicocelectomy and herniotomy.

The claimant did not file an appeal within one year of the 
notification of the rating decision at issue.  Therefore, 
this decision became final and will be accepted as correct in 
the absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  (2002).  Furthermore, there is no evidence of a 
claim filed prior to the May 1960 rating action that 
requested special monthly compensation for the loss of use of 
a creative organ.

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind or 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for that error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions at the time were incorrectly applied.  Review for 
clear and unmistakable error in a prior RO decision must be 
based on the record and the law that existed when that 
decision was made. Russell v. Principi, 3 Vet. App. 310, 313 
(1992); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question. Damrel.

The pertinent regulations in effect at the time of the RO 
decision are essentially similar to those in effect today, 
and provide that, under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a), special monthly compensation may be paid for loss 
of use of a creative organ.  Loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or other creative organ.  Loss of 
use of one testicle will be established when examination by a 
board finds that: (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genito-urologist 
and accepted by the veteran, establishes the absence of 
spermatozoa. 38 C.F.R. § 3.350(a)(1)(i).

38 C.F.R. § 4.115b, Diagnostic Code (DC) 7523, again the 
essentially the same code as is in effect at present, 
provided that complete atrophy of one testis warrants a 0 
percent (noncompensable) rating, while complete atrophy of 
both testis warrants a 20 percent rating.  A note to both 
ratings provides that 38 C.F.R. § 3.350 should be reviewed 
for entitlement to special monthly compensation.  (This note, 
however is new.  As discussed below, prior to 1962, a 
specific claim for special monthly compensation was needed.)

Further, 38 C.F.R. § 4.115b, DC 7524 provided that removal of 
one testis warrants a 0 (noncompensable) rating, while 
removal of both testis warrants a 30 percent rating.  A note 
to that code provides that, in cases of the removal of one 
testis as the result of a service-incurred injury or disease, 
other than an undescended or congenitally undeveloped testis, 
with the absence or nonfunctioning of the other testis 
unrelated to service, a rating of 30 percent will be assigned 
for the service-connected testicular loss.  Testis, 
undescended, or congenitally undeveloped, is not a ratable 
disability.

In an opinion of the VA General Counsel of 1954 (Number 98-
54) it was held that a specific claim for special monthly 
compensation based on the loss of use of a creative organ had 
to be filed.  It was not until December 1, 1962, when 
38 C.F.R. § 3.157 concerning informal claims became effective 
that a claim for an increase was taken as a claim for special 
monthly compensation.  See also GC opinions of November 25, 
1959, and numbers 12-16-59, 4-4-60, and 10-16-61: and, PG 21-
1, Section N-8, Revised, Change 239, in effect August 1976.

The Board will examine the evidence that was of record at the 
time of the May 1960 RO decision to determine whether that 
decision was clearly and unmistakably erroneous.

No defects were noted upon the veteran's entry into service 
on February 1957.

In February 1959, the veteran was admitted to the hospital 
with a chief complaint of aching, dragging pain in the left 
scrotal and inguinal area for two years.  Examination 
revealed a large left varicocele which subsided on lying 
down.  On February 1959, a varicocelectomy and left 
herniotomy were performed, with the veteran recovering and 
fit for duty by the end of February.

A consultation report dated April 1959 indicated that the 
veteran reported recurrence of a varicocele subsequent to 
surgery.  Examination noted that the left testicle hung lower 
than the right, however, there was no recurrence of the 
varicocele.  The examiner advised that the veteran wear a 
scrotal support.

In October 1959, the veteran was found to have a moderate 
left varicocele with definite atrophy of the left testes.  In 
November 1959, it was reported that he had the sensation of 
enlargement and drawing sensation.

Examination of December 1959 revealed a large left 
varicocele, and a scar of a previous left varicocele.  In 
December 1959, the veteran again underwent surgery for his 
left varicocele, consisting of the internal spermatic vein 
being ligated retroperitoneally.  It was noted that, 
following this, the varicocele markedly decreased, the 
testicle never swelled, and was kept in a support for two 
weeks, after which time it was felt the veteran had fully 
recovered and was discharged to duty.

Separation examination of January 1960 did not show the 
veteran had any genitourinary problems.

The veteran's original claim was for service connection for 
anal warts.  He then amended the claim for service connection 
for a varicocele.  Service connection was granted for both 
disorders.  By letter of June 1960, he was informed that 
service connection was granted for the scars of 
"varicocelectomy and herniotomy" on the left and that a 0 
percent rating would be assigned.  The claims folder contains 
no evidence of disagreement with this action.  Thus it became 
final.

Again, for a claim of CUE to be maintained, it must be shown 
that either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and 
regulatory provisions at the time were incorrectly applied.  
Further, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  There has been no 
argument presented by the veteran to indicate that the 
correct facts, as they were known at the time, were not 
before the Board.  The claimant has not alleged that there 
are any facts missing from the claims file, instead, he has 
consistently argued that the facts as they were in the claims 
file at the time of the decision clearly indicate that he 
should have been entitled to special monthly compensation, as 
they indicate the diameters of the affected testicle were 
reduced to one-third of the corresponding diameters of the 
paired normal testicle, or the diameters of the affected 
testicle are reduced to one-half or less of the corresponding 
normal testicle and there was alteration of consistency so 
that the affected testicle, and that further, his non service 
connected testicle was not functioning, such that he should 
have received a higher rating under 38 C.F.R. § 4.115b, DC 
7524 and or special monthly compensation.

It appears that the claimant is arguing that the RO 
improperly evaluated and interpreted the evidence of record.  
This allegation does not fit the definition of a viable CUE 
claim.  Specifically, as noted above, in Damrel v. Brown, 6 
Vet. App. 242 (1994), the Court held that the argument that 
the RO misevaluated and misinterpreted the evidence available 
to it at the time of the final prior determination 
(reweighing of the evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a) 
(2002).  

Specifically, in this case the evidence is mixed as to the 
amount of atrophy, if any, there was in 1960 at the time of 
the rating.  There was some indication of atrophy prior to 
the onset of the second varicocele.  Following surgery for 
that in December 1959, it was noted that the testicle did not 
swell.  There was no reported atrophy at that time, and the 
January 1960 examination was negative for pertinent findings.  
In any event, there are no measurements recorded which would 
provide a basis for assignment of a compensable rating or 
special monthly compensation.

As to the question of misapplication of the statutory and 
regulatory principles, the Board again notes that, to receive 
special monthly compensation for the loss of use of a 
testicle, the regulations require that the veteran's testicle 
be either one third the diameter of the normal testicle, or 
one half the diameter, with a change in consistency.  While 
the evidence of record does suggest some atrophy of the 
veteran's testicle, the veteran's separation examination was 
normal, and it is reasonable, and not a clear and 
unmistakable error about which reasonable minds could not 
differ, for the RO to have found that the veteran's 
disability at the time did not include a sufficient level of 
atrophy to allow the veteran to receive special monthly 
compensation.  Further, as noted, there was no claim filed 
for the benefit prior to the1960 rating action.

In addition, to receive a compensable evaluation for atrophy 
of a single testicle, regulations require complete atrophy of 
one testicle, and that the non service connected testicle be 
absent or nonfunctioning.  As there was no evidence of record 
at that time to indicate that the veteran's right testicle 
was in any way nonfunctioning, it is also reasonable, and not 
a clear and unmistakable error about which reasonable minds 
could not differ, for the RO to have found that the veteran's 
testicular disability at the time warranted only a 
noncompensable rating.

As such, the Board finds that the RO did not incorrectly 
apply the statutes and regulations.  Further, the RO's 
finding that the veteran's disability at the time was 
noncompensable was reasonable, and not a clear and 
unmistakable error about which reasonable minds could not 
differ.

Accordingly, the Board finds that a May 1960 RO decision 
which granted service connection at a noncompensable level 
for residuals scars from varicocelectomy and herniotomy is 
not clearly and unmistakably erroneous, and the veteran's 
petition is denied.


ORDER

The veteran's application for revision of the May 1960 rating 
decision based on clear and unmistakable error is denied.


                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

